Citation Nr: 1631591	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-27 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bilateral bone spurs of the feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1964 to October 1967 with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2015, the Veteran presented sworn testimony during a video conference hearing in Indianapolis, Indiana, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for flat feet and bone spurs of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to an herbicide while serving in the Republic of Vietnam.

2.  The competent evidence establishes a current diagnosis of multiple myeloma.


CONCLUSION OF LAW

Multiple myeloma is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's multiple myeloma claim is granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's service treatment records indicate that he served in the Republic of Vietnam in 1965.  Therefore, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Additionally, current VA treatment records show that he has been diagnosed with "smoldering multiple myeloma" that is at risk of progressing to symptomatic multiple myeloma.  February 2009 bone marrow biopsy findings were supportive of a diagnosis of plasma cell neoplasm and all but one of his skeletal surveys have shown lytic lesions.  Multiple myeloma is a disease presumed to be related to herbicide exposure under 38 C.F.R. § 3.309(e).  

The Board notes this claim could be remanded to verify that the Veteran's diagnosis of "smoldering multiple myeloma" qualifies as an actual diagnosis of multiple myeloma.  However, as the radiological, biopsy, and laboratory findings all support a diagnosis of multiple myeloma, the Board finds that remand is not necessary and would only further delay this claim.

Affording the Veteran the full benefit of the doubt, the Board finds that he has a current diagnosis of multiple myeloma that can be presumed to be related to his presumed herbicide exposure in service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, his claim of entitlement to service connection for multiple myeloma, to include as due to herbicide exposure, is granted.


ORDER

Entitlement to service connection for multiple myeloma is granted.


REMAND

The Veteran has not been afforded a VA examination or opinion for his pes planus or bone spur claims despite the evidence of current disability and inservice injury or possible aggravation.  These claims must be remanded for VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of bilateral pes planus and bone spurs of the bilateral feet.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

With regard to the Veteran's pes planus, the examiner should answer the following questions:

a. Is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had pes planus that pre-existed his active duty service?  The examiner must specifically discuss the Veteran's normal enlistment examination report with regard to his feet, his denial of current foot problems on his enlistment report of medical history, and the April 1964 notation of pes planus.

b. If it is determined that pes planus clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting pes planus was not aggravated beyond the natural progression of the condition?  

c. If there is insufficient evidence showing that pes planus preexisted service (i.e., a lack of clear and unmistakable evidence), is it is as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed pes planus caused or aggravated by his active service or service-connected right ankle disability.  

With regard to the Veteran's claimed bilateral bone spurs of the feet, the examiner should state whether the Veteran currently has a diagnosis of bone spurs of the feet.  If so, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the bone spurs were caused or aggravated by his active service or service-connected right ankle disability.  

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the claims should be readjudicated.  If any of the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


